Citation Nr: 1037346	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent 
for a low back disability, prior to March 12, 2009.

2.  Entitlement to a disability rating in excess of 40 percent 
for a low back disability, from March 12, 2009.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision granted entitlement to a 20 
percent rating for the Veteran's low back disability, effective 
July 2005, formerly rated as 10 percent disabling since July 
1995.

In July 2010, the Veteran and his authorized representative 
appeared at a hearing held before the below-signed Acting 
Veterans Law Judge in Atlanta, Georgia.  A transcript of that 
hearing has been associated with the claims file.  

The hearing transcript reflects that the undersigned conducted 
the hearing in accordance with the statutory duties to "explain 
fully the issues and suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage to 
the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), 
as recently explained by the Court in Bryant v. Shinseki, --- 
Vet. App. ----, 2010 WL 2633151 (2010).  Here, the transcript of 
the hearing reflects that the undersigned identified the material 
issues and asked the Veteran about the existence of any 
outstanding pertinent evidence.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 2010 WL 2633151 at 8 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


FINDINGS OF FACT

1.  In January 2006, forward flexion was measured at 60 degrees; 
there were no reports of episodes of incapacitation of more than 
two (2) weeks during the past year, but the Veteran reported 
additional functional limitations.  

2.  In April 2009, forward flexion was measured at 15 degrees; in 
July 2009, forward flexion was measured at 40 degrees.

3.  The record does not reflect that the Veteran has experienced 
hospitalization (outside of emergency treatment after a fall) or 
that his disability presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a low back 
disability are met from July 22, 2005 to March 11, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 5237 (2009).

2.  The criteria for a schedular rating in excess of 40 percent 
for the orthopedic manifestations of a lumbar spine disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5237 (2009).

3.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in October 2005, prior to adjudication, which informed 
him, generally, of the requirements needed to establish a claim 
of entitlement to an increased evaluation.  In accordance with 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  Additional 
medical records were subsequently added to the claims file.

The Veteran received a separate letter, in March 2009, advising 
him, of the necessity of providing evidence demonstrating the 
level of disability and effect on employment.  As such, the Board 
finds that the duty to notify has been met.  The Veteran also was 
informed in the March 2009 letter as to how VA determines 
appropriate disability ratings and sets effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the March 2009 notice was sent after the initial adjudication 
and, as such, represents a timing error (see Pelegrini, 18 Vet. 
App. 112), timing errors can be effectively "cured" by 
providing the necessary additional notice and readjudicating the 
claim in a statement of the case (SOC). Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated 
the claim in a December 2009 supplemental statement of the case.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The Veteran has not informed 
VA that any non-VA medical records, pertinent to evaluating the 
severity of his disability, are outstanding.  VA treatment 
records and the reports of examinations afforded to the Veteran 
in January 2006 and July 2009 have been associated with the 
claims file.  

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  Further, the 
Board concludes that all available evidence pertinent to the 
claim has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

Increased Rating Claim

The Veteran is claiming entitlement to an evaluation of his low 
back disability in excess of:  20 percent from July 22, 2005 to 
March 11, 2009; 40 percent for the period beginning March 12, 
2009.  He was granted entitlement to service connection for the 
back disability in a February 1996 rating decision and assigned a 
10 percent rating, effective July 1995.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances, it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Veteran has been diagnosed with lumbosacral strain, rated 
under Diagnostic Code 5237.    

Under Code 5243, intervertebral disc syndrome is rated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine appropriate to the specific portion of the spine affected 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation.  However, this provision does not avail the Veteran 
in this matter, as the regulation provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The record does not reflect any such 
medical directives to the Veteran.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  It applies 
to Codes 5235 to 5243 unless the disability rated under Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, pertinent ratings are as follows:

1) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphyosis;

2) 40 percent - forward flexion of the 
thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine;

3) 50 percent - unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The 
normal combined range of motion of the cervical spine is 240 
degrees and each range of motion measurement is rounded to the 
nearest five degrees.  Id.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately.  Id., Note 1.

An extraschedular rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2009).

20 percent rating prior to March 11, 2009

In regard to the first time period under appellate consideration, 
July 22, 2005 to March 11, 2009, the Veteran's medical record 
reflects that he was seen in July 2005 and received an x-ray of 
his back that showed normal lumbar lordosis with minimal 
spondylosis from L3 to L5.

In July 2005, he fell from his bed and injured his back, which he 
noted had been hurting prior to the fall.  He received emergency 
medical treatment and remained in the hospital for 72 hours.  The 
Veteran was diagnosed with a lumbar muscle contusion and was 
discharged to his home with instructions to take medication for 
pain every six (6) hours if needed.

In November 2005, the Veteran was seen for follow-up and reported 
that he was skipping, running, and playing basketball in attempts 
to lose weight.  He was advised not to skip or jump.  The 
physician noted that his x-rays "showed only paravertebral spasm 
and minimal osteoarthritis."

He was afforded a VA examination in January 2006 and was 
diagnosed with lumbar lordosis and small anterior marginal spurs 
of the lumbar spine.  The examination report reflects that the 
Veteran reported that he experiences intermittent back pain, with 
numbness, that is non-radiating and can be controlled with pain 
medication.  However, he also reported that he cannot sleep on 
his back, wakes up at night due to pain, and experiences 
incapacitating flare-ups -either on a monthly or bimonthly basis- 
lasting approximately one (1) or two (2) days.  His spine was 
noted to be normal in appearance with forward flexion measured at 
60 degrees, with pain.  Extension was 20 degrees with pain.  He 
had an additional 10 degree loss of flexion, and weakness in his 
lower extremities, with repetitive movement.  However, his 
neurologic status was noted as grossly intact with normal sensory 
responses and deep tendon reflexes.

August 2007 x-rays of his back showed minor abnormality 
identified as degenerative spondylosis with associated mild 
dextroscoliosis.  At a subsequent treatment date, a physician 
observed that the x-rays showed minimal arthritic changes 
allowable for the Veteran's age group as well as well-maintained 
disc spaces; it was noted that he did not need a back brace.

A December 2007 Army treatment note reflects that the Veteran was 
diagnosed with chronic low back pain without neurological 
symptomatology.

In June 2008, the Veteran was noted to be working and a September 
2008 Army treatment note lists his job as motor vehicle operator.

The evidence, reviewed above, does not reveal limitations of 
motion similar to those stated in the Schedule of Ratings or any 
incapacitating episodes lasting one week or more.  However, the 
Veteran has reported experiencing additional functional 
limitations due to his back as well as interruption of his sleep 
patterns.

The January 2006 examiner noted additional loss of motion, as 
well as weakened lower extremity movement, upon repetitive 
motion.  The Board finds that the Veteran's disability has 
remained essentially consistent with regard to functional 
impairment, throughout the appeal period.  The Board finds that, 
on these bases, and applying the benefit-of-the-doubt doctrine, a 
40 percent disability rating is warranted for the time period 
prior to March 12, 2009.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

40 percent rating

On March 12, 2009, the Veteran was seen with complaints of severe 
low back pain; he also reported bilateral leg numbness.  He was 
noted to be tender to palpation from T10 to L5 and to have 
markedly decreased range of motion with flexion to 25 degrees 
with no extension.

In later March 2009, the Veteran was seen with complaints of left 
leg pain, secondary to low back pain.  A March 2009 Army 
treatment note describes the Veteran as a retiree with low back 
pain and intermittent pain in his left leg and toe.  His 
lumbosacral spine was scanned for causes of radicular pain, but 
the study was normal.  He was diagnosed with lumbar spondylosis, 
and he was referred for an MRI.

An Army physician submitted a letter in April 2009 reporting the 
results of the MRI.  The letter stated that the Veteran's spinal 
range of motion was flexion of 15 degrees and extension of 0 
degrees with tenderness over the lumbar muscles and bilateral 
sacroiliac notches.  MRIs showed bulging discs with facet 
arthropathy at the L4 to S1 levels with foraminal encroachment.

The Veteran reported during May 2009 VA treatment that his low 
back pain continued to be a problem.

In July 2009, the Veteran was seen again, and the range of motion 
of his lumbosacral spine was noted not to be full; his sciatic 
notch was tender to palpation.

The Veteran was afforded another VA examination in July 2009.  At 
that time, he did not report any radiculopathy secondary to his 
lumbar spine and none was found upon examination.  He reported 
his back pain as sharp and non-radiating, remaining in the lower 
right area of his back.  Movement and prolonged sitting, 
standing, or walking was noted as increasing the low back pain 
and numbness.  The Veteran stated that he experiences flare-ups 
approximately four times a month that last several days, but 
observed that, because he is retired, the flare-ups do not 
interfere with employment.  The examiner noted that the Veteran 
ambulated slowly, with a limp, but reported prior injury of his 
knee; he had noticeably poor posture.  His spine was noted to be 
tender, with forward flexion measured at 40 degrees, with pain.  
Extension was to 10 degrees with pain.  He had an additional 10 
degree loss of flexion, and weakness and spasms, with repetitive 
movement.  However, his neurologic status was noted as grossly 
intact with normal sensory and motor responses.  He was diagnosed 
with degenerative disc disease and chronic back strain.

Treatment notes dated in August 2009 reflect that the Veteran 
reported his low back pain as a 9 on a scale of 10; his list of 
diagnoses includes chronic low back pain with radiculopathy.

Although the 2009 VA examiner noted additional loss of range of 
motion based on pain with repetitive movement, the 40 percent 
rating now assigned throughout the appeal period is the maximum 
schedular rating assigned for limitation of motion of the lumbar 
spine.

To warrant a schedular evaluation in excess of 40 percent, there 
would need to be unfavorable ankylosis of the entire 
thoracolumbar spine or, under the current Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having a 
total duration of at least six (6) weeks during the past twelve 
(12) months.  As there is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or of incapacitating episodes of 
at least six (6) weeks in the past year, a disability rating in 
excess of 40 percent is not appropriate, at any time during the 
appeal period. 

In regard to the separate neurological symptoms described by the 
Veteran beginning in March 2009, the Board observes that 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1), requires separate evaluation of any objective 
neurologic abnormalities.

Here, the evidence regarding the existence of any radiculopathy 
secondary to the back disability is inconsistent.  Specifically, 
the Veteran has informed Army health care providers that he 
experiences bilateral leg numbness, and he has stated that he 
only experiences leg numbness and pain on the left side.  
However, he has denied any radiating pain or numbness during VA 
examinations.  Further, a March 2009 examination for causes of 
radiculopathy at the Army facility was normal and the Veteran's 
sensory and motor responses have been evaluated as normal.

As there is no objective medical evidence of radiculopathy, and 
the Veteran has made inconsistent remarks to health care 
providers about any such neurologic symptomatology, the 
preponderance of the evidence is against the assignment of a 
separate rating for radiculopathy.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the assignment of a separate rating, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 

Extraschedular consideration

In reaching this decision, the Board has considered the issue of 
whether the Veteran's service-connected lumbar spine disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating was warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, except for the July 15, 2005, emergency 
room treatment for a soft tissue contusion of the low back 
resulting from the Veteran falling out of bed, there is no 
medical evidence of any period of hospitalization associated with 
the disability in question.  

The Veteran has testified, and informed his health care 
providers, that sitting for long periods of time as a truck 
driver exacerbated his lower back pain and that he has 
experienced incapacitating episodes.  Although it is undisputed 
that the Veteran's symptoms have had an adverse effect on 
employment, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  The Board 
observes that the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  

Under Thun v. Peake, 22 Vet App 111 (2008), a veteran is entitled 
to an extraschedular rating if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate, 
if the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms," and if the disability picture has attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.

Although VA examiners have noted the Veteran's complaints of 
increased pain while sitting for long periods of time while 
driving a truck, he continued to work as a truck driver until 
October 2008 and, during his working years, reported that 
medication was effective in controlling his discomfort (see VA 
examination report of January 2006).  He also reported that 
discomfort from his back disability was only half of the reason 
he stopped working (see testimony of July 2010).  Further, the 
back disability has not necessitated frequent periods of 
hospitalization.  In the absence of evidence rendering 
impracticable the application of the regular schedular standards 
per Thun, the Board is not required to remand this case to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an impact 
on his functional capacity, he has not made a claim for the 
highest rating possible (see testimony of July 2010, that Veteran 
is seeking a 50 percent disability rating).  Further, he has not 
contended that his service-connected disabilities, alone, 
prohibit him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him (see testimony of July 2010 that the 
service-connected back disability was only half of the reason for 
the Veteran quitting his job as a truck driver).  As the Veteran 
has not made a claim for the highest rating possible and has not 
contended that his service-connected disabilities are alone 
responsible for his unemployment, the Board concludes that the 
Veteran in this case has not raised a claim of entitlement to a 
TDIU rating and that referral for a TDIU rating is therefore not 
warranted.


ORDER

For the period July 22, 2005 to March 11, 2009, a disability 
rating of 40 percent for the service-connected back disability is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

A disability rating greater than 40 percent for the service-
connected back disability is denied.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


